Case 2:21-cv-

IN Th
FOR THE

HUMA MIRZA
331 Resevoir Avenue
Revere, MA 02151

03409-CDJ Document1 Filed 07/30/21 Page 1 of 5

IE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Plaintiff
Vv.

METROPOLITAN LIFE

INSURANCE COMPANY

1255 Drummers Lane, #300,

Wayne, PA 19087 :
Defendant : NO.:

COMPLAINT

NOW COMES, the Plaintiff, Huma Mirza, by and through her Counsel, Pond,

Lehocky, LLP, and

hereby complains of the above referenced Defendant,

Metropolitan Life Insurance Company (hereinafter referred to as “ Met Life”), as

follows:

I. STATEMENT

OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28

US.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Sécurity Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

II. FACTS:

 
Case 2:21-cv-

2. The Plaint
a physical address of 3
3. The Defer

03409-CDJ Document1 Filed 07/30/21 Page 2 of 5

iff, Huma Mirza, is an adult and competent individual with
31 Reservoir Avenue, Revere, MA 02151.

dant, Met Life, under information and belief, is a business

entity with a principal place of business located at 1255 Drummers Lane #300,

Wayne, PA 19087 with

NY 10166.

4. Met Life

policies governed by tl

U.S.C. §1011, et seq.
5.
insurance benefits und
The May Institute.
6. The polic

benefit plan as define¢

7. At all tim
behalf of the Plaintiff
8. At all tim

obligations required a

9. At all tin

On a date

1 a corporate address located at 200 Park Avenue, New York,

is a business entity, which issues disability insurance

ne Employee Retirement Insurance Security Act (ERISA), 29

certain, Met Life, issued a policy providing disability

ler a policy to the Plaintiff through the Plaintiff's employer,

y of insurance aforementioned provided for an employee
1 and covered under the terms of ERISA.

es material and relevant hereto, all policy premiums due on

under said policy were paid.

1es material and relevant hereto, the Plaintiff performed all

f her under said contract of insurance.

,es material and relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by Metlife to the Plaintiff's

 
Case 2:21-cv-03409-CDJ Document1 Filed 07/30/21 Page 3 of 5

employer under the aforementioned policy.

10. Ona date certain, the Plaintiff filed an application for short term and

 

long term disability benefits with Met Lite.

11. Met Life notified the Plaintiff that her claim was denied based upon the

pre-existing condition clause to the policy.

12. The Plaintiff filed an administrative appeal and submitted additional

medical records and opinions of her treating doctors in support of her claim.

 

13. By correspondence dated February 25, 2021, Met Life denied the
Plaintiffs administrative appeal and informed her of her right to bring a civil action
disputing the adverse benefit decision.

14. Met Life abused its discretion and acted in a manner serving only
‘ts own business interest when it denied the Plaintiff's claim for disability benefits.

15. The actians of Met Life in denying the Plaintiff's claim for

Ter was arbitrary, capricious and made in violation of 29

disability insurance b

U.S.C. §1001, et seq.

16. The actions of Met Life in denying the Plaintiff's claim for disability
‘nsurance benefits are contrary to the language of the policy in question.

17. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as she has satisfied through medical evidence that she meets

the definition of disability under the policy of insurance.

 
Case 2:21-cv-03409-CDJ Document1 Filed 07/30/21 Page 4of5

18. The Plaintiff is entitled to recover the benefits due to her under the
aforementioned insurapce policy in accordance with 29 U.S.C. §1132.

19. Asadirect and proximate result of the actions of Met Life as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’

fees in an amount not yet known.

20. Asa direct and proximate result of the actions of Met Life, the

 

Plaintiffhas sustained damages in an amount not yet known to the Plaintiff; however,
upon information and belief, such damages will approximate the amount of benefits
due and owing to the Plaintiff from March 5, 2020 to the present and continuing into
the future.
WHEREFORE, the Plaintiff, Huma Mirza, respectfully requests that judgment
be entered against Met Life as follows:
L. Ordering) Met Life to pay to the Plaintiff, Huma Mirza, short term
disability and long term disability insurance benefits from March 5,
2020 to the present and continuing into the future as provided for in the
policy of insurance;
2. Awarding the Plaintiff, Huma Mirza, prejudgment interest on the award
until the date of judgment;
3. Awarding the Plaintiffs attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

 
4.

Case 2:21-cv-03409-CDJ Document1 Filed 07/30/21 Page5of5

Granting such other and further relief as the Court may deem just and

proper.

RESPECTFULLY SUBMITTED,

wm: Lael

Michael J. Parker, Esquire
PA ID No. 93024

Pond, Lehocky, LLP
One Commerce Square
2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500

 
